        Case 4:20-cv-02333-HSG Document 17 Filed 02/02/21 Page 1 of 2



 1   DAVID L. ANDERSON (CSBN 149604)
     United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     PATRICK WILLIAM SNYDER (CSBN 260690)
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
           Telephone: (415) 977-8927
 6         Facsimile: (415) 744-0134
           Patrick.Snyder@ssa.gov
 7
     Attorneys for Defendant
 8

 9
                              UNITED STATES DISTRICT COURT

10
                       NORTHERN DISTRICT OF CALIFORNIA

11
      REBEKAH MILLS,                          )    Case No 4:20-cv-02333-HSG
12                                            )
                 Plaintiff,                   )    ORDER AND STIPULATION TO
13                                            )    REMAND FOR CALCULATION OF
          vs.                                 )    BENEFITS PURSUANT TO 42
14                                            )    U.S.C. SECTION 405(g) SENTENCE
      ANDREW SAUL,                            )    FOUR
15
      Commissioner of Social Security,        )
                                              )
16
          Defendant.                          )
                                              )
17                                            )
18

19
           IT IS HEREBY STIPULATED by the parties, through their undersigned

20
     attorneys, and with the approval of the Court, that the Commissioner has agreed to a

21
     voluntary remand for calculation of underpaid benefits, pursuant to sentence four of

22
     42 U.S.C. § 405(g).

23
           Title 2 benefits should have been paid from November 2014 to May 2015 and

24
     September 2015 to December 2015. On remand, the agency will calculate the

25
     underpayment due for the periods of December 2014 through May 2015 and

26
     September 2015 through December 2015.

27
           This stipulation constitutes a remand under the fourth sentence of Section

28
     205(g) of the Social Security Act. 42 U.S.C. § 405(g). The parties further request



                                               1
        Case 4:20-cv-02333-HSG Document 17 Filed 02/02/21 Page 2 of 2



 1
     that the Clerk of the Court be directed to enter a final judgment in favor of Plaintiff,
 2
     and against Defendant.
 3

 4   Dated: January 29, 2021           DAVID L. ANDERSON
                                       United States Attorney
 5
                                BY:   /s/ Patrick W. Snyder
 6                                    PATRICK W. SNYDER
 7                                    Special Assistant United States Attorney
                                      Attorneys for Defendant
 8

 9
     Dated: January 30, 2021
10

11
                                BY: /s/ John Metsker
                                    JOHN METSKER
12                                  (as authorized by email)
13                                  Attorney for Plaintiff
14
                                      IT IS SO ORDERED:
15
                                      __________________________________
16
                                      HONORABLE HAYWOOD S. GILLIAM JR.
17                                    UNITED STATES DISTRICT JUDGE
18

19   DATE: 2/2/2021
20

21

22

23

24

25

26

27

28




                                                 2
